United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3044
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Frank Robinson,                          * Western District of Missouri
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: May 13, 2005
                                 Filed: July 15, 2005
                                  ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Frank Robinson appeals the 84-month prison sentence the district court
imposed after he pleaded guilty to being a felon in possession of a firearm. Robinson
preserved at sentencing the question of the constitutionality of the federal Sentencing
Guidelines after Blakely v. Washington, 124 S. Ct. 2531 (2004). For purposes of our
analysis we assume that this case does not raise a Sixth Amendment issue, and we
thus review for harmless error. See United States v. Booker, 125 S. Ct. 738, 769
(2005). It is clear from the sentencing transcript that the district court made a
conscious decision to sentence Robinson at the bottom of the Guidelines range,
commenting that it felt even this sentence was too harsh. Given this record, we are
left with “grave doubt” that the error of sentencing Robinson under a mandatory
Guidelines scheme was harmless. See United States v. Haidley, 400 F.3d 642, 645
(8th Cir. 2005). Accordingly, we remand for resentencing.
                      ______________________________




                                      -2-